United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1125
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Rick Ray Stauffacher,                   * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 18, 2012
                                Filed: July 18, 2012
                                 ___________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Pursuant to a written plea agreement, Rick Ray Stauffacher pled guilty to a
drug-trafficking conspiracy offense. The district court1 imposed the statutory
minimum sentence of 120 months in prison. On appeal, Stauffacher’s counsel seeks
leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), arguing that the sentence is cruel and unusual punishment and unreasonable.




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
       The written plea agreement contains an appeal waiver under which Stauffacher
waived all rights to appeal his sentence if the district court imposed a sentence at or
below 121 months in prison. After careful review of the record, see United States v.
Azure, 571 F.3d 769, 772 (8th Cir. 2008) (de novo review of whether defendant
waived right to appeal sentence), this court enforces the appeal waiver. The district
court sentenced Stauffacher at or below 121 months in prison, and thus the appeal
waiver became effective; the argument on appeal falls within the scope of the waiver;
the record shows that Stauffacher entered into the plea agreement and the appeal
waiver knowingly and voluntarily; and no miscarriage of justice would result from
enforcing the waiver, see United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003)
(en banc) (discussing enforceability of appeal waivers).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), this court finds no nonfrivolous issues outside the scope of the appeal
waiver. This court grants counsel leave to withdraw, and dismisses the appeal.
                       ______________________________




                                         -2-